Order filed May 1, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00213-CV
                                   ____________

                          AMIR A. CHAMIE, Appellant

                                         V.

MEMORIAL HERMANN HEALTH SYSTEM D/B/A UNIVERSITY PLACE
               RETIREMENT HOME, Appellee


                    On Appeal from the 234th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-32676A

                                    ORDER

      Appellant’s brief was due April 21, 2014. No brief or motion for extension
of time has been filed. Unless appellant submits a brief to the clerk of this court on
or before June 2, 2014, the court will dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).

                                       PER CURIAM